Title: To Thomas Jefferson from Emmanuel Grouchy, 22 June 1821
From: Grouchy, Emmanuel
To: Jefferson, Thomas


              Monsieur Le Président
              Baltimore Le 22 Juin 1821.
            J’ai reçu le 28 du mois dernier la lettre que vous m’avez fait L’honneur de m’écrire en date du 23.  une forte indisposition m’empêcha dabord d’y répondre, et m’étant mis en chemin le 16 du courant pour aller jouir de la permission que vous avez bien voulu m’accorder j’avais jugé de ne pas vous importuner par une Lettre.  mais mon mal m’ayant Repris et me retenant depuis 5 jours, je dois malgré moi différer mon voyage et me voir privé du bonheur de vous presenter mes Hommages aussitôt que Je l’avais désiré.Je partirai cependant pour Charlotte Ville des que je Serai mieux et J’attendrai La Vôtre Retour, ne voulant vous donner aucun embarras et Vous Suppliant en grace de ne faire aucun appret pour me recevoir.Je suis Loin, Monsieur Le Président d’être Le Marechal de Grouchy,  Le certificat ci joint vous prouvera la Difference de grade et de Nom existante entre moi & mr Le marechal, qui par une négligence qui n’à pas de nom à perdu en 1815 la france, L’armée et L’Empereur.  Cette pièce vous prouvera dis-je que je n’étais que Simple Officier Subalterne dans larmée, daignez la lire et avoir la bonté de la retenir près de vous Jusqu’à ce que j’ai l’honneur de vous voir.Je vous prie Mr Le President d’accepter les feuilles ci jointes, qui Seront je pense les premières que vous aurez vu en ce genre; deux d’entre elles Retracent assez 
fidèlement les traits de deux Grands Hommes vos contemporains & vos amis; Je desire
quelles vous Soient agréables.Ainsi donc Mr Le Président, J’irai Comme J’ai L’honneur de vous le mander attendre Vôtre retour à Charlotte Ville,  Je Serai honoré d’y apprendre votre départ, et de Savoir que ma lettre vous Sera parvenue à tems.  Je vous Souhaite un heureux voyage et un retour Semblable.Si vous daignez me faire L’honneur de m’accuser Réception de cette Lettre, daignez me L’addresser Poste Restante à la cité de Washington.  mon adresse est: a Mr Gruchet Lieutt Colonel poste Restante à Washington.Je vous Supplie Mr Le President de vouloir bien agréer L’expression Sincère de mon profond respect.J’ai L’honneur d’être Votre très Humble & très Obeissant Serviteur.Gruchet Editors’ Translation
              Mister President
              Baltimore
                 22 June 1821
            I received on the 28th of last month the letter You had done me the honor of writing to me dated the 23rd.  a strong indisposition at first kept me from replying, and, having set out on the 16th of this month to go and enjoy the permission you had been kind enough to grant me, I had decided not to bother You with a Letter.  but my sickness having started again, and having been keeping from leaving for 5 days, I have to differ my Trip, despite myself, and to see myself deprived of the happiness of presenting my respects to You as early as I had wished to do it.However, I will leave for Charlotte Ville as soon as I Will be better, and I will await Your return there, not wanting to bother You in any way, and begging You please not to go through any trouble to receive me.I am far, Mister President, from being Marshal Grouchy.  The enclosed certificate will prove to You the difference in rank and in Name existing between me & the Marshall, who in 1815, through an unspeakable negligence, lost France, The army and The emperor.  This document will prove to You, as I was saying, that I was just a Simple Minor Officer in the army, please deign read it and be kind enough to keep it with You Until I have the happiness of Seeing You.Please, Mister President, accept the enclosed documents, which will be, I think, the first ones You will see of their kind; two of them draw rather faithfully the features of two Great men, Your contemporaries & Your friends; I wish them to be Pleasing to You.So, Mister President, I will, As I have the honor of informing you, await Your return in Charlotte Ville.  I will be honored to find out about Your departure, and to Know that my letter Will have reached You in time.  I Wish You to have a happy Trip and a similarly happy return Trip.If you deign grant me The honor of letting me know you have received this Letter, deign send It to me at Poste restante in the city of Washington.  my address is: to Mr. Gruchet Lieut. Colonel poste restante in Washington.I beg you, Mister President, to Accept The Sincere expression of my profound respect.I have the honor to be Your very humble & very obedient Servant.Gruchet